DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 10/08/2020 has been entered. Claims 4 and 6 have been amended and Claims 7-12 have been newly added. Thus, Claims 1-12 are currently pending and are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  Remove the comma “,” sign after “by the reaction” in line 7.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Applicant is advised to rewrite the claim steps as active steps. For example active steps recite in the form of “extracting a portion of the reaction liquid..”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
Claim 1 broadly recites “halogenated butane represented by chemical formula CF2X1-CFX2-CFX3-CF2X4 (Xi, X2, X3, and X4 are each independently a halogen atom 
halogenated butane wherein X1, X2, X3, and X4 is a chlorine atom in the above formula (see also the examples presented in the specification), and 
at least one of methanol, ethanol, 1-propanol, and 2-propanol as the organic solvent in the production of hexafluoro-1,3-butadiene. 
Thus, the specification fails to disclose any additional species of halogenated butane and organic solvent in the production of hexafluoro-1,3-butadiene and does not describe the process for the production of hexafluoro-1,3-butadiene using the claimed genus of any halogenated butane and organic solvent.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP § 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such halogenated butane and organic solvent. The halogenated butane and organic solvent contemplated will not function to produce hexafluoro-1,3-butadiene. Hence, the analysis above demonstrates that Applicants have not described the broadly recited halogenated butane and organic solvent in the production of hexafluoro-1,3-butadiene. As such, the skilled artisan could not predict that Applicant possessed any additional species of halogenated butane and organic solvent (other than the ones described in the specification and set forth above) in the production of hexafluoro-1,3-butadiene.
Thus it is concluded that the written description requirement is not satisfied.
Claims 2-11 also fail to comply with the written description for not limiting both of the broadly recited halogenated butane and organic solvent of Claim 1.
NOTE: In the event Applicant amends Claim 1 to recite wherein X1, X2, X3, and X4 is a chlorine atom, Applicant is advised to also amend zinc halide in Claims 1-3 to zinc chloride because only zinc chloride can be generated after dechlorination of the aforementioned halogenated butane.


Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, “wherein in the reaction, an organic solvent is added to the reaction liquid..” renders the claim vague and indefinite because it is not clear whether “an organic solvent” is added before conducting the reaction, while conducting the reaction or after conducting the reaction.
Regarding Claim 3, the limitation “a dissolved zinc halide” in line 3 renders the claim vague and indefinite because it is not clear whether or not the Applicant is referring to a zinc halide that is different from the zinc halide of Claim 1. It is noted that 
	Claims 7-10 are also rendered indefinite for depending on Claims 2-3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2010/0280291A1 (US’291 hereinafter, cited in IDS 10/08/2020).
Regarding Claims 1, 4-6 and 11-12, US’291 teaches in Examples 5 and 9 a method for producing perfluoro-1,3-butadiene (equivalent to hexafluoro-1,3-butadiene) by dechlorinating CFC-316 (
    PNG
    media_image1.png
    30
    266
    media_image1.png
    Greyscale
) in the presence of zinc and 2-propanol.
	Regarding Claim 1, US’291 is silent about the concentration of a zinc halide generated by the reaction in the reaction liquid being not more than a solubility of the zinc halide in the organic solvent. However, this limitation is met by US’291 based on the amounts of zinc and 2-propanol used in Examples 5 and 9 and in view of the instant specification. 
Both examples 5 and 9 of US’291 use 120 g of 2-propanol and 40 g of zinc at a reaction temperature of 80° C. Assuming, 100% conversion of
    PNG
    media_image1.png
    30
    266
    media_image1.png
    Greyscale
, the amount of zinc chloride that will be generated from 40 g of zinc is 83.4 g, calculated based on one zinc atom and two chlorine atoms from ZnCl2: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	The instant specification describes in paragraph [0027] (lines 19-23) that “the solubility of a zinc halide in an organic solvent varies with temperature” and that the dissolution amount data of zinc chloride in 100 g of 2-propanol are as follows:

    PNG
    media_image3.png
    82
    534
    media_image3.png
    Greyscale

The amount of 83.4 g of zinc chloride generated in US’291 is based on 120 g of 2-propanol used in the examples and the amount of zinc chloride generated in 100 g of 2-propanol would be 69.5 g (see calculation below):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Hence, with 100% conversion of
    PNG
    media_image1.png
    30
    266
    media_image1.png
    Greyscale
, 69.5 g of zinc chloride would be generated in 100 g of 2-propanol at a reaction temperature of 80° C of US’291. Even if the 
    PNG
    media_image1.png
    30
    266
    media_image1.png
    Greyscale
 conversion is less than 100%, the amount of zinc chloride generated would be less than 69.5 g in 100 g of 2-propanol at a reaction temperature of 80° C since zinc chloride derives from zinc and the chlorine atoms that come from 
    PNG
    media_image1.png
    30
    266
    media_image1.png
    Greyscale
 dechlorination. The specification set forth above describes that the dissolution amount of zinc chloride in 100 g propanol is 66.1 g at 70° C and 120.5 g at 90° C. The reaction temperature of US’291, 80° C, is in between the temperature provided in the dissolution data of the instant specification (70° C and 90° C) and thus 69.5 g of zinc chloride (also in between 66.1 g and 120.5 g of the solubilized zinc chloride) that would be derived based on 100 g of 2-propanol is necessarily not more than the solubility of the zinc chloride in 2-propanol.

Allowable Subject Matter
	The subject matter of Claims 2-3 and 7-10 is free of prior art. The closest prior art reference is set forth above however it fails to teach or suggest the method of Claims 2-3 and their dependent Claims 7-10.

Conclusion
	Claims 1-12 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622